Citation Nr: 1010138	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating and a rating in 
excess of 10 percent from December 8, 2008, forward, for low 
back disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to June 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's low back disability results in pain and spasm, 
but it does not result in flexion to fewer than 85 degrees, 
combined range of motion totaling fewer than 235 degrees, 
guarding, abnormal spinal contour or gait, or neurological 
deficit.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no 
higher, for low back disability for the period since June 15, 
2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Notice for the claim for a higher rating was sent in 
June 2008, and the claim was readjudicated in the September 
2008 statement of the case.  Mayfield, 444 F.3d at 1333.  VA 
has also obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, and the appellant is not prejudiced by a 
decision on the claim at this time.  

Increased Ratings

For historical purposes, it is noted that service connection 
was established for low back disability by the RO in the May 
2007 decision currently on appeal.  A noncompensable 
disability evaluation was assigned, effective June 15, 2005, 
based on a review of the relevant contemporaneous evidence of 
record.  The Veteran appealed the initial rating assigned, 
contending that a compensable rating was warranted.  In 
December 2008, the RO awarded a 10 percent rating effective 
December 8, 2008.  Although the Veteran's disability rating 
was increased, the Veteran has not withdrawn his original 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the issue before the Board is entitlement to a 
compensable rating prior to December 8, 2008, and a rating in 
excess of 10 percent from December 8, 2008, forward.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran's lumbar spine disability is rated under the 
General Rating Formula for the Spine (Formula).  The Formula 
provides a 10 percent rating for forward flexion greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or greater 
than 30 degrees but not greater than 60 degrees.  The Formula 
provides a 20 percent rating for forward flexion to greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The proper rating under the Formula is 
determined without regard to symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned 
for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment.  
See Formula, Note 1.  

A May 2007 VA examination record reflects the Veteran's 
history of episodes of back pain and spasms one to two times 
per week and episodes of severe discomfort approximately once 
a month.  The Veteran indicated that the monthly episodes of 
severe discomfort each lasted several days, and he reported 
having one episode which required bedrest for several days in 
the previous twelve months.  He also reported that he had 
taken sick leave on two different occasions because of 
episodes of back pain.  Examination revealed normal posture, 
gait, spinal motion, and spinal appearance.  Range of motion 
testing revealed flexion to 90 degrees, extension to 30 
degrees, lateral rotation to 30 degrees bilaterally, and 
lateral flexion to 30 degrees bilaterally.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  Neurological examination revealed intact 
sensation, motor, and deep tendon reflexes, and a negative 
Lasegue sign.  The Veteran was diagnosed with lumbosacral 
strain.  

A December 2008 VA examination record reflects the Veteran's 
history of episodes of severe low back pain and spasms 
approximately four to five times each week, lasting up to 60 
minutes each episode.  The Veteran denied any radiating pain 
and although he reported having intermittent numbness in both 
legs, the record indicates that the numbness was not in 
direct relationship to the back pain.  He denied having any 
acute incapacitating flare-ups or the need for an assistive 
device.  He reported that his back disability resulted in 
occupational impairment in that he took five to ten days of 
sick leave in the previous year because of his back pain.  
Examination revealed normal symmetry, curvature, and 
appearance of the lumbar spine and normal spinal motion.  
Range of motion testing revealed flexion to 85 degrees with 
mild discomfort, extension to 30 degrees with minimal 
discomfort, lateral flexion to 30 degrees bilaterally with 
mild discomfort, and lateral rotation to 30 degrees 
bilaterally with mild discomfort.  There was no additional 
limitation after three repetitions due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There was 
objective evidence of painful motion but no objective 
evidence of spasm, weakness, or tenderness.  There were no 
postural abnormalities.  Neurological examination revealed 
intact sensation, motor testing, and reflexes and a negative 
Lasegue sign.  X-ray images were normal.  The Veteran was 
assessed with minimal lumbosacral strain.   

After review of the evidence, the Board finds that a 10 
percent rating is warranted for the entire appellate period 
based on the Veteran's competent and credible history of 
recurrent back spasms.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  The Board finds that a 
rating in excess of 10 percent is not warranted, however.  
The Board notes that the evidence suggests that the Veteran 
has pain on motion, to include flexion.  The evidence does 
not suggest that the Veteran's flexion reaches less than 85 
degrees or that combined range of motion totals less than 235 
degrees, however, and range of motion is too significant to 
approximate flexion of at most 60 degrees or combined range 
of motion of at most 120 degrees even after consideration of 
pain.  Furthermore, the evidence does not suggest that the 
Veteran has guarding and, although the evidence reflects the 
Veteran's history of spasm, there is no evidence that the 
spasm has resulted in abnormal gait or spinal contour; 
rather, the evidence consistently indicates that posture, 
contour, and gait are normal.  Thus, a rating of 10 percent, 
but no higher, is warranted under the Formula.  

The Board has considered whether a separate rating is 
warranted pursuant to Note 1.  The evidence consistently 
reflects normal neurological findings, however, and the 
record contains no suggestion that the Veteran has any 
associated neurological deficit; thus, a separate rating is 
not warranted.  

The Board has also considered whether a higher rating is 
available under any alternative spinal diagnostic code but 
finds that no other diagnostic code is applicable as there is 
no diagnosis or evidence suggestive of intervertebral disc 
syndrome or residuals of vertebral fracture.  

Finally, the Board has considered whether extraschedular 
consideration is warranted based on the Veteran's history of 
occupational impairment.  In this case, although the Veteran 
has reported occupational impairment secondary to his low 
back disability, the Board finds that this effect on 
industrial capability is not, in and of itself, of such 
significance as to warrant referral for consideration of a 
compensable evaluation on an extraschedular basis, and the 
Board finds that the impairment has been considered in the 
currently assigned disability rating.  38 C.F.R. § 3.321(b); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  See also Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards"; thus, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the Board finds that a rating of 10 percent, but no 
higher, is warranted for the entire appellate period.  


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 10 percent rating for low 
back disability is granted for the entire period from June 
15, 2005. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


